Citation Nr: 1743558	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  15-15 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure.

4. Entitlement to service connection for a low back disorder.

5. Entitlement to service connection for a bilateral knee disorder.

6. Entitlement to service connection for sleep apnea.

7. Entitlement to service connection for posttraumatic stress disorder (PTSD).




REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Z. Sahraie, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from August 1961 to December 1964, to include service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for ischemic heart disease, a low back disorder, a bilateral knee disorder, sleep apnea, and PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. The most probative evidence of record demonstrates that the Veteran's bilateral hearing loss is related to his service.

2. The most probative evidence of record demonstrates that the Veteran's tinnitus is etiologically related to his service.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

2. The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  

The Board has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. 3.159.  VA has obtained all identified and available treatment records for the Veteran.  In addition, the Veteran underwent a VA examination in May 2012.  The Board finds the examination adequate, because it included a review of the medical file, an interview of the Veteran, and examination findings supported by rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his appeal.  The Veteran has not identified any outstanding evidence that needs to be obtained.  

Entitlement to service connection for bilateral hearing loss

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 247, 431 (2006).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including other organic diseases of the nervous system (which includes sensorineural hearing loss and tinnitus), are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Thresholds for normal hearing are between 0 and 20 decibels, and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran contends that his current hearing loss owes to his service, specifically to noise exposure experienced while working with explosives.  Service personnel records from April 1962 confirm that the Veteran was "assigned to the explosive ordinance disposal section," with specific duties including preventative maintenance within the munitions area.  Given this evidence, the Board finds the Veteran's assertions of in-service noise exposure credible and consistent with his service.  38 U.S.C.A. § 1154(a).

The Veteran also carries a current diagnosis of bilateral hearing loss, furnished at a June 2012 VA examination.  That examiner indicated that the medical file was not made available to him prior to the examination, nor within a week of the examination, and consequently released his report of objective findings without rendering a medical opinion as to the etiology of the Veteran's hearing loss, and specifically whether it was as likely as not related to service.  However, the Board finds that the lack of evidence of recreational or other noise exposure since separation, and the Veteran's denial of the same, coupled with the evidence concerning in-service noise exposure, are particularly telling in this case; the most probative evidence suggests the Veteran's current hearing loss is a product of his in-service noise exposure, a conclusion which was not rejected by the examiner based on testing.  As such, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for bilateral hearing loss is warranted.  See Gilbert v. Derwinski, 1. Vet. App. 49 (1991).

Entitlement to service connection for tinnitus

The Veteran also contends that he has tinnitus as a result of in-service noise exposure, his statements with respect to which, as discussed in the previous section, are found credible and consistent with his service.  

Because the Veteran in this case has offered competent, credible statements that he experiences tinnitus, the Board finds he has met the current disability threshold.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002)("ringing in the ears is capable of lay observation").  The dispositive issue is therefore whether tinnitus is related to service.

Although the aforementioned June 2012 VA examiner did not supply an opinion as to the etiology of tinnitus, for the same reasons he failed to furnish an opinion with respect to hearing loss, the Board finds the Veteran's credible and consistent testimony sufficient to establish a basis for service connection here.  Again, the record does not reveal a plausible alternative provenance for tinnitus, and the Veteran has consistently linked his hearing-related problems to unrelenting in-service noise exposure.  

Accordingly, the Board finds that the most probative evidence of record supports entitlement to service connection in this case.  The appeal is granted.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.
REMAND

With respect to the balance of the issues remaining on appeal, the Board finds a remand necessary for additional development before the claims can be finally adjudicated.

With respect to the Veteran's claim for entitlement to service connection for ischemic heart disease, VA regulations provide that for a Veteran who has been exposed to an herbicide agent during military service, service connection for ischemic heart disease will be presumed.  See 38 C.F.R. § 3.309(e) (2016).  Herbicide agents are defined by VA regulation as a chemical used in an herbicide used by the United States, specifically noted as: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and, picloram.  See 38 C.F.R. § 3.307(a)(6)(i) (2016).

On appeal, the Veteran has averred that he was exposed to herbicide agents as a result of his military service; specifically, during service in the Republic of Vietnam.  A review of his service personnel records confirm the Veteran's service in Vietnam, and, as such, the Board concludes that exposure to herbicide agents has been demonstrated. 

However, the record is at present bare of any explicit diagnosis of ischemic heart disease.  A January 2013 VA diagnostic consultation shows that ischemic heart disease was unconfirmed by testing, and not documented elsewhere in the medical file.  A June 2014 VA examiner's opinion, submitted pursuant to a review of the medical file in this case, confirms the absence of any diagnosis of ischemic heart disease, and notes June 2009 electrodiagnostic findings which fail to show any coronary artery disease.  However, it does not appear to the Board that the requisite testing to confirm or deny explicitly the presence of ischemic heart disease has been conducted during the current appeal period.  As such, a remand is necessary for a medical examination and opinion to determine the presence of ischemic heart disease, and to explore the etiology of any other cardiac disorder that may be present.  

With respect to the Veteran's claim for entitlement to service connection for PTSD, development with respect to his alleged stressors has not been completed.  On remand, the AOJ should submit a request to the JSRRC for the Veteran's claimed stressors as outlined in his statements of record, including his June 2013 statement in support of his claim.  The AOJ must make sequential requests if the Veteran is unable to narrow the time period at issue with respect to his stressor to a period less than two months.  See Gagne v. McDonald, 27 Vet. App. 397 (2015).  

As for the remaining service connection claims, the Board finds that a remand is necessary to obtain medical examinations and opinions addressing the etiology of the disorders at issue.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Conduct the appropriate development to verify the Veteran's reported PTSD stressors.  The AOJ should advise the Veteran that he may submit additional lay statements that may tend to corroborate his claimed stressors, including the dates and locations thereof.  All attempts to verify the Veteran's reported PTSD stressors must be documented in the claims file.

2. Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.  

3. After the preceding development is completed, the AOJ should schedule the Veteran for a VA examination to determine the nature and etiology of any psychiatric disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including PTSD sub scales.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current psychiatric disorders.  He or she should specifically indicate whether the Veteran has major depressive disorder and/or PTSD.  If it is determined that the Veteran does not meet the DSM-V or DSM-IV criteria for a PTSD diagnosis, the examiner must reconcile that finding with the PTSD diagnoses of record.

For each diagnosis identified other than PTSD, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including any symptomatology therein.

Regarding PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors, and the examiner must be instructed that only these events may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.

The examiner should consider the criteria of both the DSM-IV and the DSM-V in determining whether the diagnostic criteria to support the diagnosis of PTSD has been satisfied.  If a PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor.

4. Schedule the Veteran for a VA examination to determine the nature and etiology of his heart disability.  

a. The examiner should provide an opinion as to whether the Veteran has a current diagnosis of ischemic heart disease.  Any testing required to make that determination should be conducted.

b. The examiner should provide an opinion as to whether any diagnosed cardiac disability is at least as likely as not (a 50 percent or greater probability) related to any aspect of the Veteran's active service.

c. The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5. Schedule the Veteran for VA examinations to determine the nature and etiology of his claimed musculoskeletal disorders, to include a bilateral knee disorder, and a low back disorder.

a. The examiner should provide an opinion as to whether the Veteran's claimed musculoskeletal disorders, including his bilateral knee disorder and/or low back disorder, are at least as likely as not (a 50 percent or greater probability) related to any aspect of the Veteran's active service.

b. The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

6. Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed sleep apnea.

a. The examiner should provide an opinion as to whether any diagnosed sleep disorder, including sleep apnea, is at least as likely as not (a 50 percent or greater probability) related to any aspect of the Veteran's active service.  

b. The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

7. After the above development is completed, readjudicate the claim on the merits.  If the benefits sought are not granted, furnish the Veteran and his representative a supplemental statement of the case (SSOC) and afford them a reasonable opportunity to respond.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


